Citation Nr: 1324534	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  02-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for carcinoma of the throat.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded this claim for further development in December 2003, April 2007, November 2009, December 2010, and February 2012.  The case has now been returned to the Board for appellate review. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

At the time of the Board's February 2012 remand, the issues of whether new and material evidence had been received to reopen claims for entitlement to service connection for posttraumatic stress disorder (PTSD) and squamous cell carcinoma were raised by the record, but not yet adjudicated by the RO.  The Veteran's Virtual VA claims file contains a February 2012 rating decision declining to reopen service connection for PTSD, but making no mention of squamous cell carcinoma.  The Board notes that a March 2012 submission by the Veteran discusses issues related to hearing loss, PTSD, back trouble, eyes, and slurred speech.  It is unclear whether he is attempting to raise claims for these disabilities.  Accordingly, these issues are REFERRED to the RO for clarification and appropriate action.


FINDINGS OF FACT

1.  The original claim of service connection for carcinoma of the throat was denied by the RO in an unappealed rating decision in May 1999. 

2.  A claim to reopen, which was received by VA in March 2000, was denied by rating decision dated in May 2002.  The Veteran timely appealed.

3.  The evidence received subsequent to the May 1999 denial of service connection does not relate to the unsubstantiated fact that the Veteran has not had a diagnosis of carcinoma of the throat at any time and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for carcinoma of the throat.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for carcinoma of the throat is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

The Board finds that the duty to notify was fully satisfied by letters sent to the Veteran in January 2011 and December 2012, which informed him of the requirements needed to reopen a claim based on new and material evidence.  Kent, 20 Vet. App. at 9-10. The letters both informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The Veteran was also informed about disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The December 2012 letter properly defined new and material evidence, which was the subject of the Board's prior remand.  While this letter more generally described the reasoning for the prior denial, the January 2011 letter specifically noted that the Veteran's claim was previously denied because medical evidence failed to show treatment for cancer of the throat and in order to reopen, the Veteran would have to submit evidence to establish this fact.  Kent, 20 Vet. App. at 9-10.  Thus, these letters addressed all of the requisite notice elements, although the Board recognizes that complete notice was not sent prior to the unfavorable decision by the RO in May 2002.  The claim, however, was subsequently readjudicated in a February 2013 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim and to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA, however, is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2012).  In that the Board is declining to reopen the Veteran's claim, there is no need to discuss whether an examination is warranted.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue on appeal.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  Accordingly, the duties to notify and assist have been met.

Law and Analysis

In order to reopen a claim that has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase, "raises a reasonable possibility of substantiating the claim," is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 120   (2010).  Specifically, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285   (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In this case, the Veteran's claim for service connection for carcinoma of the throat was denied by the RO in a May 1999 rating decision.  The Veteran was notified of the rating decision later in May1999, and he did not timely appeal.  Accordingly, this decision is considered final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  He attempted to reopen his claim in March 2000.  While the attempt to reopen was received within one year of the prior denial, the Board notes that it did not include any indication of disagreement with the May 1999 rating decision, and rather simply requested service connection for cancer of the tongue.  Thus, it is deemed a request to reopen, rather than a notice of disagreement with the initial denial of the claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

At the time of the RO's May 1999 rating decision, the evidence of record consisted of the Veteran's service treatment reports, an Oklahoma City VA Medical Center (VAMC) inpatient hospital report from May 28, 1998, to June 4, 1998, and Oklahoma City VAMC outpatient treatment records from May 15, 1998, to January 21, 1999.  

Service treatment records do not reveal any complaints or findings of carcinoma of the throat, nor does the Veteran contend that this condition manifested in service.  Rather, the Veteran contends that his cancer manifested in 1998 and is due to herbicide exposure in service.

The May 1998 VA hospital records confirm that the Veteran was admitted for a partial glossectomy with neck dissection due to squamous cell carcinoma of the left tongue.  The Veteran did file a claim related to the cancer of the tongue, which was separately considered and is not a part of this appeal.  The indications at the time of the 1998 hospitalization were biopsy-proven squamous cell carcinoma of the left tongue, as well as a mass in the left neck.  There was no indication of cancer of the throat in these reports.  The follow up reports in the outpatient treatment records continued to show cancer of the tongue, but not the throat.

Evidence added to the claims files since the RO's May 1999 rating decision consists of the Veteran's lay statements, including in his claim, notice of disagreement and substantive appeal, which primarily discuss what he purports to be the cause of any cancer and confirmation that he had surgery at the Oklahoma City VAMC in 1998.

Private treatment records from the Carl Albert Indian Health Facility were added to the claims file after the prior RO decision, and include notes related to the post-surgery follow-up treatment.  A June 1998 handwritten clinical note show that the Veteran had squamous cell carcinoma of the left tongue with metastasis to the left neck lymph nodes, both of which were noted as excised.  Healing scars were noted at the left neck and left tongue.  There was no mention of involvement of the throat.

August 2004 treatment notes from the Oklahoma Department of Corrections, which were also added to the file since the May 1999 rating decision, show that the Veteran reported that he was a Vietnam Veteran, that he was exposed to herbicides, and that he had surgery for throat and tongue cancer in 1998.  The Board notes that this report is inconsistent with the medical record created contemporaneous with the Veteran's surgery, which does not include notation of throat cancer.

The RO also obtained the Veteran's Social Security Administration file since the May 1999 rating decision.  These records are without mention of throat cancer.

A lay statement was received in January 2011 from a woman, presumably a friend of the Veteran's, who stated that the Veteran had surgery at the Oklahoma City VAMC in June 1998 for cancer "on his throat and tongue."  Again, the only records of treatment related to the Veteran's June 1998 cancer surgery show cancer of the left tongue and left neck lymph nodes.  Thus, this lay statement is inconsistent with the medical record.

Additional Oklahoma City VAMC treatment records were obtained and fail to show treatment for cancer of the throat.  A July 2005 report specifically notes the Veteran's history as including tongue cancer status post surgery of the tongue and removal of left cervical nodes in 1998.  Again, there is no report of a current diagnosis or of a history of carcinoma of the throat.

Although new, the evidence received by VA since May 1999 is not material because it fails to indicate that the Veteran's has ever had carcinoma of the throat. The Veteran has submitted statements and argument in support of his claim to reopen.  A review of these statements, however, fails to reveal any new contentions. These statements are deemed to be cumulative and redundant of his prior allegations, and thus not new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321   (1999).  They are also not material evidence since they do not raise a reasonable possibility of substantiating the claim.   Moreover, the Veteran and his friend's lay contentions that he received surgery for throat cancer are inconsistent with the diagnosed noted by medical doctors at the time of surgery, and since.  While the Board sympathizes with the Veteran's belief that he experienced throat cancer, he is not competent to report on such a complex diagnosis as cancer, a type of cancer in particular.  The friend that submitted the January 2011 lay statement is also not shown to be a medical professional.  The Veteran and his friend are competent to report on that as to which they have personal knowledge, such as the existence of certain lay observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2012).  As a layman, without the appropriate medical training and expertise, the Veteran is not competent to provide a probative (persuasive) opinion on a medical matter, especially the existence of carcinoma of the throat.  This diagnosis necessarily requires appropriate medical findings, to include biopsy.  To the extent that the Veteran (or his friend) argue that the clinical data of record supports a diagnosis of carcinoma of the throat, despite the medical records at the time of the Veteran's 1998 surgery and since being devoid of such diagnosis, he (and his friend) are not competent to make such an assertion.  Thus, these lay statements suggesting that a current diagnosis of carcinoma of the throat has existed at any time during the course of this claim, cannot be deemed competent and are inconsistent with the medical findings.  Thus, these lay statements are also not material evidence since they do not raise a reasonable possibility of substantiating the claim

The Board concludes that new and material evidence has not been submitted since the May 1999 RO decision that denied service connection for carcinoma of the throat.  Thus, the claim is not reopened.


ORDER

As new and material evidence has not been received, service connection for carcinoma of the throat is not reopened; the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


